Trippe, Judge.
Robert'C. Jones, the person who took out the policy on his own life, had the amount of insurance made payable to “ his heirs, executors, administrators or assigns.” He had no wife or child, never having been married. The insurance company paid the policy to the administrator of Jones, and the question is, whether the money in the administrator’s hands is assets, *460or does it belong to the brother and sisters of the insured, who are his next of kin. Section 2820 of the Code says : “ The assured may direct the money to be paid to his personal representatives, or to his widow, or to his children, or to his assignee; and upon such direction, given and assented to by the insurer, no other person can defeat the same.” The words used in this policy are, “ heirs, executors, administrators or assigns.” The introduction of the word “heirs” does not'affect the construction. Without it there cculd scarcely be the possibility of a doubt that the personal representative, his administrator, would take the money as administrator. The terms “ heirs, executors and adminstrators,” are not words that are used where those who are next of kin are intended to have a right given them directly by the instrument — for instance, as purchasers; but are the terms usually employed to signify that if they take at all it is not directly, but through an administration. There is nothing in the policy to control or limit the construction to be given to these terms under the section of the Code quoted, or under the general principle governing such cases. The case of Burroughs vs. The State Mutual L. A. Comp’y, 97 Mass., 359, tends to strengthen the conclusion to which we come in this case, to-wit: that the administrator took this fund as assets, to be administered as such, and of the estate of Jones, the insured. The terms used in the policy by the direction of the assured, the provision in the section of the Code referred to, giving him power to order to whom it should be payable, and he having used the very words which, in all other cases, disposing of property, would vest it in the administrator, as assets, and nothing to the contrary appearing in the policy, we cannot avoid the judgment we render. It js our opinion the money in the hands of the administrator, is assets . of the estate of the assured, to be disposed of as any other assets would be.
Judgment reversed.